 In the Matter of THE TELEGRAM PUBLISHING COMPANY AND THE SALTLAKE TRIBUNE PUBLISHING COMPANYandSALT LAKE CITY NEws-PAPER GUILD, LOCAL #168, C. I. O.Case No. R-,9775.Decided September24,1942Jurisdiction:newspaper publishing industry.Investigation and Certification of Representatives:existence of question: inresponseto request by union for recognition, Company demandedproof ofmajority representation, which union.refused to produce ; election necessary.Unit Appropriate for Collective Bargaining:all employees of Companies' edi-torialdepartments, including clerks of library-promotion department,editorial writers, and certain named employees, but excluding city editors,the manager of library-promotion department, managing editors, the execu-tive news editor of Tribune, secretaries of managing editors, executives,string reporters, and employee in home service bureau.Practice and Procedure:prior Decision and Direction of Election as amended,vacated and set aside in view of findings in present proceeding.Mr. Louis H. CallisterandMr. Richard Taylor Cardall,of SaltLake City, Utah, for the Companies..Mr. Buford Sommers, Mr. John', 117intersteen,andMr. F. HenriHenriod,of Salt Lake City, Utah, for the Guild.Mr. Frederic B. Parkes, 2nd,of counsel to the Board.SUPPLEMENTAL DECISIONORDERANDSECOND DIRECTION OF ELECTIONSTATEMENT OF THE CASE,On June 3, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.,On June 22, 1942, Salt Lake City Newspaper Guild, Local #168,C. I. 0., herein called the Guild, filed with the Board a petition re-questinginter alia,a rehearing.On July 1, 1942, the Board, actingpursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act, and Article III, Section 3, of Na-tionalLabor Relations Board Rules and Regulations=Series 2, as141 N. L R B 66244 N IL. R B, No 79461 / 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDamended, ordered that the proceeding be reopened and that a fur-ther hearing be held and .authorized the Regional Director to issuenotice of further hearing.On July 2, 1942,the Board issued anAmendment to Direction of Election in the above-entitled proceed-ing.2In view of our findings hereinafter set forth,we shall order- that the Decision and the Direction of Election,as amended, bevacated and set aside.Pursuant to notice,a further hearing washeldat Salt Lake City,Utah, on July 13 through18, 1942,Inclusive, beforeWillard Y.Morris,Trial Examiner.The TelegramPublishing Company andThe Salt Lake TribunePublishingCompany, Salt LakeCity, Utah,herein called the Telegram and the Tribune,respectively,and col-lectively called the Companies,and the Guildappeared,participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses,and tointroduceevidencebearing on the issues.The Trial Examiner's rulingsmade atthe further hearing are freefrom prejudicial error and are hereby affirmed.On August 19 and24, 1942, respectively,the Companies and the Guild filed briefs whichthe Board has considered.Upon the entire record in the case, the Boai;d snakes the following:FINDINGS OF FACTI.THE BUSINESS OF TIIE COMPANILSThe Telegram Publishing Conihany and The Salt Lake TribunePublishing Company are wholly oivned by the Kearns Corporation.The Tribune is the publisher of a daily morning and Sunday news-paper.The Telegram publishes afternoon editions 6 , days, eachweek.For the year ending June 30, 1941, the Tribune had a dailyaverage circulation of 62,485 copies and an average,Sunday circula-tion of 104,650 copies.Approximately 15,776 copies of its daily and21,620 copies of its Sunday-editions were circulated and distributedoutside the State of Utah.During the same period, the daily averagecirculation of the Telegram amounted to 26,672 copies, 683 of whichwere circulated and distributed outside the State of Utah. .The Coin-panies use news, features, and photographic services winch collecttheir material in all parts of the country and transmit it to the Com-panies in Salt Lake City, Utah.Approxinately 18 percent of the'Companies' total advertising receipts is derived from advertisenientsof corporations' operating throughout the United States.The Com-panies use approximately 7,500 tons of newsprint ani>,nally, all ofwhich is obtained from outside the State of Utah. The Companiesemploy' approximately 400 employees.2 42 N. L R B. 25. THE TELEGRAM PUBLISHING COMPANY46311.THE ORGANIZATION INVOLVED;Salt Lake City Newspaper Guild, Local #168, is a labor organiza-tion affiliated -with the Congress of Industrial Organizations, ad-mitting employees of the Companies to membership.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Guild commenced its organizational activities among theemployees of the Companies in November 1941, and 'chartered Local#168 on January 10, 1942. On March 25, 1912, the Guild requestedthat the Companies recognize it as the collective bargaining -repre-sentative foi' the employees in.the Companies' editorial and librarydepartments.The Companies asked the Guild to submit its mem-bership cards of such employees; the Guild refused.A statement of the Trial Examiner made at the hearing indicatesthat the Guild represents a substantial number of employees in theunit hereinafter found to be appropriate.,We find that a question affecting conunierce has arleen concerningthe representation of employees of the Coipanies within the mean-ing of Section (9) (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.IV.THEAPPROPRIATE UNITThe `Guild contends that all employees of the Companies' editorialdepartments and library-promotion department, excluding execu-tives and superN lsory and confidential employees, constitute an ap-propriate unit.The Companies insist that the unit should embraceonly the employees of its edi torial departments and should excludethe employees of the library-promotion department as well as execu-tives and supervisory and confidential employees.As ,previously mentioned, the Tribune publishes a morning paper.ind the Telegram an afternoon edition.Both Companies are housedin the same building and, except for the editorial departments, havecommon departments, naunely, business office, circulation, advertising,mechanical, and library-promotion.Each editorial department has-its owl: supervisors, but both are subject to the general supervisionof, the publisher and general manager.There appears to be littleinterchange between the employees of the two editorial departments,The Guild submitted to the Tiial Examinei 37 application caids of wbicb ti were un-dated,1 was dated in-November 1941,12 in December 1941. 7 in January1942,3 111 February1942,and 3 in 3iaich 1942.The Trial Exammei stated that all cards bore apparentlygenuine-and original signatures all of which were names on the Companies'pa} loll ofApril 18, 1942Then a are apps oximately 87 employees in the unit found below to beappropriate.- 464DECISIONSOF -NATIONALLABOR RELATIONS BOARDexcept in emergencies.Working conditions and wage rates of thetwo departments are, in general, similar.The Companies stated noobjection to combining the employees of its editorial departments inone unit:We find that the editorial employees of the Companiesmay, properly be merged in a single unit appropriate for the pur-poses of collective bargaining.There remains, for consideration the specific composition of theunit.The Guild would include in its unit, and the Companies wouldexclude, the clerks of the library-promotion department.Except fora few months,in 1938, the library and promotion departments func-tioned as separate divisions until January 1942, when they were com-bined.Upon the merger of the departments,the former supervisorof the promotion department became the manager of the library-promotion department and the number of employees of the combineddepartments was somewhat reduced.The manager of the library-promotion department is responsible, to the business manager, whocontrols the advertising, business, and circulation departments:Theeditorial departments are,directed by managing editors.All pictures, papers, pamphlets, and reports received by the Com-panies are sent to the library where such material is filed, recorded,or discarded.Each edition of the Companies' papers is thoroughlyii1dexed and summarized by the library-promotion clerks,who alsofile and index pictures used by the Companies and those furnished bynews services.In addition, the clerks are in charge of the microfilmfiles of the Companies" newspapers, keep biographical reports up todate, and furnish information to the various departments of theCompanies.The promotional activities of the department are concerned chieflywith the dissemination of information to the public. In order todevelop'good will for, the Companies, the library-promotion clerksanswer requests for factual information made by telephone,, by mail,or` ,by personal calls' at the library.Theyare assigned,three at atime in a rotation system, to answer the telephones for a certainperiod each' day.Although a considerable number of questions areanswered daily by the department, the record discloses that most ofthe questions require little time to answer and that the departmentnow refuses to perform-extensive research on questions or problems.Moreover,it appears that the public information,service has beenreduced during the past year, since the number of employees, thehours of service, and the number of telephones have been diminished.While the employees are on telephone duty, they perform filing, clip-ping, or indexing work.The department also pei forins such mis- -cellaneous functions as'selling photographs to the public, conductingpublic tours of the plant,and forwarding mail to syndicated writers. THE TELEGRAM PUBLISHING COMPANY465Employees are frequently transferred between the library-promotionand editorial departments.In view of the foregoing, -we are of theopinion that the duties of library-promotion clerks are sufficientlyrelated to those of the editorial-department employees to warranttheir inclusion in the editorial unit.We shall therefore include thelibrary-promotion clerks in the unit but shall exclude the manager ofthe library-promotion department from the unit.The Guild requests that the city editors of the Tribune and theTelegram'' be included in its unit.The Companies urge their exclu-sion.City editors assign work to the reporters and supervise thereporters and office boys.Although the city editors do not haveauthority to hire or discharge employees, they can recommend hiringand discharging. ' Since their duties are clearly supervisory in nature,we shall exclude city editors from the unit.The Companies contend that Christopher Metos should be includedin the unit in the event that the Board determined library-promotionclerks to'be `a part of the appropriate unit.The Guild takes noposition as to his inclusion or exclusion but requests that the Boarddetermine his status.Metos is the stenographer of the manager ofthe library-promotion department.The business letters are dictatedto him while the answers to letters requesting information are dictatedto another stenographer whose inclusion in the unit is not questionedby the Guild.Metos also answers the telephones, works occasionallyIn addition, he takes care of the Company's flock of carrier pigeons.We are of the opinion that these duties are not those of a confidentialemployee and shall accordingly include Metos in the unit.The Guild would exclude from its unit and the Companies wouldinclude the following employees :(1)Clay Robinson is listed on the pay roll as a puncher at theLogan, Utah, branch of the Tribune.He is a part-time employee,operating a teletype machine whereby news copy of. the Logan stringreporter I is conveyed to Salt Lake City.No other punchers are listedon the pay roll.Howeyer, the Companies also maintain offices atOgden and Provo, Utah, where full-time reporters are employed.Those employees operate the teletype machines at their respectiveoffices and send in the stories which they report.They are includedin the Guild's unit.We shall include Robinson in the unit.(2)Editorial writers do not themselves determine the policy of theCompanies, but after consultation with the publisher and general4 S)ccifically RW Goodell and Plank R Baker.6String reporters do not appearon the payrollssince theyare paid on space'rates:Theyreside itpoints outsideSilt Lake City and iepoit news eventsconcerningtheirrespectivelocalities7heie are between100 and 200 string reportersThe Companiesand the Guildagree, and we find, thatstringreporters should heexcluded from'the'unit487495-4 2-vol. 44-30 466DECISIONSOF NATIONALLABOR RELATIONS BOARDmanager, they compose editorials expressing the Companies' policy.In some instances, they'write editorials without previous discussionwith such executives.All their work must be approved by the pub-lisher or general manager before publication.We are of the opinionthat the responsibilities of editorial writers are not substantiallydifferent from those of reporters and shall include editorial writersin the unit.I(3) Theodore Long is listed on the Telegram's pay roll under theclassification, desk news.He is responsible for the lay-out of theTelegram and chooses the news to be featured.He has no authority tohire or discharge employees.The record fails to disclose any, sub-stantial difference between his duties and those of Ben Salnienson,.who is similarly classified as desk news on the Tribune's pay rolland is included in the Guild's unit.We shall include Long in theunit.(4)Orvin Malmquist appeals on the Tribune's pay roll as a re-porter.The Guild urges his exclusion for the alleged reason thathe' occupies a more confidential status than the other reporters andis not subject to the same working conditions.Malmquist is primarilyemployed as the Tribune's political analyst and forecaster.However,it appears that, in the main, lie performs general assignment workexcept 'in election years when he handles all the political news andcampaigns.On occasion he has conferences with the publisher.Hedoes not direct or supervise the other reporters.Although lie is paidon a different basis than'the other reporters and apparently is notsubject to the same working hours, we nevertheless are of the opinionthat his duties are not distinguishable from those of the Companies'other reporters.We shall include Malmquist in the unit.(5)Harriet Morris is the only employee in the home service bureauu,which the Conipames assert is part of the promotion department.However, she is not listed on the pay roll of the library-promotion de-partment introduced into evidence but apparently appears on thatof the business office. She handles all orders for patterns and otheritems featured by the bureau and spends part of her time assistingthe auditor.Her duties are obviously unrelated to those of otheremployees -in the unit and we shall accordingly exclude Morris fromthe unit.The Companies and the Guild are agreed that the managing editorsof the Tribune and Telegram, the executive news editor of the Tribune,and the secretaries to the managing editors, should be excluded fromthe unit.Since those employees perform either supervisory or con-fidential duties, we shall exclude them from the unit. ,-We finch that all employees of the Companies' editorial departments.including clerks of the library-promotion department, editorial writ- THE TELEGRAM PUBLISHINGCOMPANY467ers,' Christopher Metos, Clay Robinson, Theodore Long, and OrvinMalmquist,'but excluding the city editors, the manager of the library-promotion department, the managing editors,-the executive news editorof the Tribune, the secretaries of the managing editors, executives,String reporters and Harriet Morris, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V.TIIE DETERDIINATION OP' REPRESENTATIVESWe find that the question concerning representation which hasarisen; can best .be, resolved by an, election f by, secret, ballot.purpose of determining eligibility to vote, the Guild suggests theuse of the pay roll current at the date of the hearing and the Companiesurge the use of the pay roll immediately preceding the date of theDirection of Election.We find no reason to depart, from our cus-tomary practice and shall direct that the persons eligible to votein the election shall be those in the appropriate unit who were em-ployed during the pay-roll period immediately preceding the'date ofthe Direction of Election herein subject to the limitations and addi-tion hereinafter set forth in the Direction.ORDERUpon the basis of the above findings of fact and the entire recordin the case, the National Labor Relations Board hereby' orders thatthe Decision and Direction of Election issued on June 3, 1942, andamended on July 2, 1942, be, and it hereby is, vacated and set aside.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules'aiid Regulations-Series 2,.as amended,it is herebyDIRECTED that,as part of the investigation to determine representa-tives for the purposes of collective bargaining with The TelegramPublishingCompany and The Salt Lake TribunePublishing Com-pany, Salt Lake City,Utah, an election by secret ballot shall be con-ducted as early as possible,but not laterthan thirty (30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Twenty-second Region, acting in this mat-ter as agent for the National Labor'Relations Board, and subject toArticle III, Section 9, of said Rules and.Regulations; .among the em-" See footnote 5supra 468DECISIONS OF NATIONAL. LABOR RELATIONS 'BOARDployees in the unit found appropriate in Section IV, above, who wereemployed by the Companies during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during that pay-roll period because they. were inor on vacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding any who have since quitor been discharged for cause, to determine whether or not they desireto be represented by Salt Lake City Newspaper Guild, Local #168,C. I. 0., for, the purposes of collective bargaining.Mx. WM. M. LEisERSON took no part in the consideration of the aboveSupplemental Decision, Order and Second Direction of Election. In the Matter of THE TELEGRAM PUBLISHING COMPANY AND THE SALT'LAKE TRIBUNE PUBLISHING COMPANYandSALT LAKE CITY NEWS-PAPER GUILD, LOCAL # 168, C. I. O.Case No. R-3775ORDER GRANTING MOTIONOctober 9,194.?The Board having on September 24, 1942, Issued 'a SupplementalDecision, Order and Second Direction of Election 1 in the above en-titled case, and, thereafter, on September 30, 1942, counsel for SaltLake City Newspaper Guild, Local #168, and American NewspaperGuild, C. I. O. having filed a "Motion to Modify or Vacate Directionof Election," the Company, by telegram dated October 3, 1942, havingobjected to the said Motion and the Board having duly considered thematter,IT IS HEREBY ORDERED that the aforesaid motion be granted, and thatthe Supplemental Decision, Order and Second Direction of Electionbe, and it hereby is, vacated; andIT IS FURTHER ORDERED that the petition for Investigation and Cer-tification of Representatives previously filed herein by Salt Lake CityNewspaper Guild, Local #168, C. I. 0., be, and it-hereby is, dismissedwithout prejudice.144 N. L R.B. 461.44 N. L. R. B., No. 79a.469